DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner Notes
The Examiner makes the following observations.  Based on the below fact pattern, the Examiner has chosen to interpret each and every location determined by radar to be more “precise” then the previously determined radar location.  
Rationale:  This application pertains to navigation of a vehicle using subsequent radar fixes for position and attempts to differentiate between radar fixes of various “precision”.  Applicant uses an example of a circle of “approximately five meters” and a circle of “approximately 20-30 centimeters”.  However, these limitations have several different, reasonable interpretations.   
(1) the referenced circles of 5 meters and 20-30 centimeters have not been described as absolute circles which contain 100% of all possible locations.  In the art, circles like these represent a “circular error probable” or CEP measurement that also requires an associated probability that the vehicle is correctly located within the circle.  Applicant is silent on this probability.  Thus, exactly the same radar measurements with exactly the same precision may result in (a) a 50% probability CEP of 20-30 centimeters, and (b) a 99% probability CEP of 5 meters.  
(2) These accuracies are transitory in nature.  Applicant is silent on the movements of the vehicle regarding a velocity or an acceleration.  The Applicant is silent regarding typical navigation mechanisms such as an integrated Inertial Navigation System (INS), gyros, accelerometers, or a Kalman filter to integrate radar position fixes into a vehicle trajectory.  (reference Wikipedia.org “Automatic vehicle location”).  The Examiner notes that an exemplary vehicle speed of 50 kph (or 30 mph) will move 13 
(3) Applicant mentions GPS in the specification, but the Applicant does not explain how GPS is measured, or used in the present application.  The Examiner has referenced the following website for general information:  https://www.gps.gov/systems/gps/performance/accuracy/. Quoting from this document, “the government commits to broadcasting the GPS signal in space with a global average user range error (URE) of ≤7.8 m (25.6 ft.), with 95% probability.”, and “On May 11, 2016, the global average URE was ≤0.715 m (2.3 ft.), 95% of the time.”  
Examiner Note: Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  The following patent applications were reviewed and were found sufficiently distinct form the present application and therefore did not invoke the obvious double patenting rejection at this time.  Future amendments may require further assessment for double patenting issues.  
US 2020/0232808 A1	METHOD FOR OPERATING A MORE HIGHLY AUTOMATED VEHICLE (HAF), IN PARTICULAR A HIGHLY AUTOMATED VEHICLE
US 20200225365 A1  	METHOD FOR LOCALIZING A MORE HIGHLY AUTOMATED VEHICLE AND CORRESPONDING DRIVER ASSISTANCE SYSTEM AND COMPUTER PROGRAM
US 20200225365 A1 	METHOD FOR LOCALIZING A MORE HIGHLY AUTOMATED VEHICLE AND CORRESPONDING DRIVER ASSISTANCE SYSTEM AND COMPUTER PROGRAM
US 20200192400 A1	METHOD FOR OPERATING A HIGHER-LEVEL AUTOMATED VEHICLE (HAV), IN PARTICULAR A HIGHLY AUTOMATED VEHICLE
Examiner Notes
Claim 1 has a closed end parenthesis in its text.  Applicant may wish to remove the parenthesis in their next submission.
Claim Objections
Claims 11-20 is/are objected to because of the following informalities:  The claims contain multiple subjective words which could potentially result in confusion.  The terms include:
Claim 1: “second highly precise position”, “highly precise position” versus a “rough position” have been interpreted as mere positions unless the claims give a more definite meaning.  
Claims 12 and 13: “radar signature” has been interpreted as any radar return. 
Claim 15: “that the distance is minimal in accordance with predefined evaluation criteria” has been interpreted as a distance that falls within a radar’s field of view.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 17 state(s), “position include a position in a predefined coordinate system, in particular, in a GPS coordinate system”.  The phrase “in particular” makes the limitation indefinite because the claim does not preclude any coordinate system, whether relative, absolute, geo-centric, or the WGS-84 elliptical model currently used by the GPS constellation.  Please see MPEP 2173.05(d).
Claim(s) 18 state(s), “wherein the first highly precise position of the vehicle is determined using the second highly precise position of the at least one surrounding-area feature as a starting point”.  In Claim 1, the “determining the rough position” was required prior to “determining surrounding-area features” which was required prior to “determining the first highly precise position”.  Claim 18 cannot contradict claim 1 and correction is required.  Further, the limitation “starting point” is problematic.  Does the “starting point” only occur once when the radar system is started, or does the “starting point” occur every five seconds in a continuous loop.  It has been interpreted as just one of several period steps in a continuous loop, which is common operation for radars in the art (i.e. the Examiner is not aware of any radar system that operates exactly once during an ON / OFF cycle of the radar system.)  
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 11 – 14 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miksa, et al, U. S. Patent Application Publication 2012/0271540 (“Miksa”) in view of Zavoli, et al, U. S. Patent Application Publication 2008/0243378 (“Zavoli”).
Regarding claim 11, Miksa teaches:
(New) A method for determining a first highly precise position of a vehicle, comprising acquiring surrounding-area data values using at least one radar sensor ) of the vehicle, the surrounding-area data values representing a surrounding area of the vehicle; (Miksa, figure 11, paragraph 0011 and 0068, “[0005] Higher performing systems use a combination of dead-reckoning (DR)/inertial navigation systems (INS) and GPS to reduce position determination errors, but even with this combination errors can still occur at levels of several meters or more. [0011] The vehicles 104, 106 contain one or more additional sensor(s), such as a camera, laser scanner, or radar, which assist in determining a more accurate position. [0062] Referring now to FIG. 11, a marker 400 is an object from reality that has been inserted into the database and can be recognized by sensors on a vehicle 402. (Sensor scanning range is indicated at 403.)”; that a vehicle can have an GPS system to make an initial determination with a large error; that a radar can recognize a marker 400; that the marker is in a map database).
determining a rough position of the vehicle as a function of the acquired surrounding-area data values; (Miksa, paragraph 0062, “[0062] The marker 400 can be any road sign stored and attributed in reality database relative to a curvilinear reference axis 404 with high accuracy. [0063] By identifying the marker 400, the vehicle 402 can correct its position in relation to the objects in a cross-section 410 map database. The vehicle 402 ‘knows’ its precise lateral position in relation to the roadway 406.  From such objects 408, imaginary cross-sections 410 are created perpendicular to the reference axis 404. Each cross-section 410 is relatively positioned with respect to the axis 404 with a high accuracy and to the roadway 406 with similar accuracy. Objects 408 contained in a cross-section 410 are used to represent all relevant information for lane guidance as well as positioning applications. This may include lane dividers, medians, obstacles and the like.”; a system can map its relative position based on a matching algorithm using the sensor information and a map database which includes first marker 400 to improve its location accuracy from the previously known position, herein, the “rough position” is the lateral position in relation to the roadway).
determining surrounding-area feature data values as a function of the determined rough position of the vehicle, the surrounding-area feature data values representing at least one surrounding-area feature and a second highly precise position of the at least one surrounding-area feature; and (Miksa, paragraph 0059-0063, “[0059] Mobile mapping vehicles, known colloquially as MoMa vans, determine their position using high accuracy GPS systems, Inertial Navigation Systems (INS) and various other technologies, and create map data, i.e. a database, by means of a number of techniques. In normal use, the reality surrounding the MoMa van is digitized, geo-coded to as great an accuracy as possible, and then formatted, compressed and/or otherwise post-processed so as to be capable for inclusion/ insertion into a digital map database.[0062] Referring now to FIG. 11, a marker 400 is an object from reality that has been inserted into the database and can be recognized by sensors on a vehicle 402.”; a system with a very accurate mapping of multiple points, such as points 400 and 408 of figure 11 and movable objects 414 of figure 12, which coordinates and locations are included in a mapping database (i.e. second highly precise position of the surrounding area feature); that a radar can sense these objects in a database and refine the vehicle’s relative position to these markers 400).
determining the first highly precise position of the vehicle as a function of the at least one surrounding-area feature, according to predefined localization criteria, (Miksa, paragraph 0062, “[0062] Using existing technologies, objects of relevance can be collected from the roadway 406 and positioned relative to the axis 404 with high accuracy, thus positioning these objects 408 with high accuracy relative to a position marker 400.”; a system using two markers that can accurately and quickly locate a vehicle).
Miksa does not explicitly teach the first highly precise position of the vehicle being more precise than the rough position of the vehicle..
Zavoli teaches the first highly precise position of the vehicle being more precise than the rough position of the vehicle. (Zavoli, paragraph 0062, “[0084] The vehicle can, in step 322, use its relative coordinates to communicate with other vehicles in the area, or compute more accurate guidance directions or utilize the object information. The results of the preceding steps can then be repeated as necessary (indicated by step 320) to improve the position estimate and continuously iterate on subsequent sensor detected objects, reducing the search region in proportion to the improved accuracy based on this process. [0089] In many instances two objects may be in the same image and their relative positions can be precisely determined. In other cases the next object may be only a few meters further down the road, and the INS system will accumulate only millimeters of errors across that distance.”; a system can iteratively update a vehicles position until a desired accuracy is achieved. Zavoli uses multiple radar position estimates from multiple objects to improve each subsequent position in relation to the last calculated position; here the claimed “first highly precise” position is simply the second or subsequent radar assisted position fix in an iterated system until a desired accuracy is obtained).
In view of the teachings of Zavoli it would have been obvious for a person of ordinary skill in the art to apply the teachings of Zavoli to Miksa  at the time the application was filed in order to accurately position a vehicle in a system radar updates (paragraph 0008).  A very strong reason to combine Zavoli with Miksa is the multiple explicit references in Miksa to the Zavoli reference, and the improvements that Miksa provides in the art regarding precise vehicle location (see Miksa paragraph 0060).
Regarding claim 12, Miksa, as modified by Zavoli, teaches (New) The method as recited in claim 11.
Miksa further teaches wherein the rough position of the vehicle is determined by comparing the surrounding-area data values at least partially to a first radar signature according to predefined, first comparison criteria. (Miksa, paragraph 0062, “[0062] The marker 400 can be any road sign stored and attributed in reality database relative to a curvilinear reference axis 404 with high accuracy. [0063] By identifying the marker 400, the vehicle 402 can correct its position in relation to the objects in a cross-section 410 map database. The vehicle 402 ‘knows’ its precise lateral position in relation to the roadway 406. From such objects 408, imaginary cross-sections 410 are created perpendicular to the reference axis 404. Each cross-section 410 is relatively positioned with respect to the axis 404 with a high accuracy and to the roadway 406 with similar accuracy. Objects 408 contained in a cross-section 410 are used to represent all relevant information for lane guidance as well as positioning applications. This may include lane dividers, medians, obstacles and the like.”; a system can map its relative position based on a matching algorithm using the sensor information and a map database which includes first marker 400 to improve its location accuracy from the previously known position, herein, the “rough position” is the lateral position in relation to the roadway and the vehicles lateral position is determined relative to the roadway 406; and here “predefined, first comparison criteria” is a marker 400 that falls into the sensors field of view 403 of figures 11 and 12).
Regarding claim 13, Miksa, as modified by Zavoli, teaches (New) The method as recited in claim 11.
Zavoli further teaches wherein the first highly precise position of the vehicle is determined by comparing the surrounding-area data values at least partially to a second radar signature, according to predefined, second comparison criteria. (Zavoli, paragraph 0062, “[0084] The vehicle can, in step 322, use its relative coordinates to communicate with other vehicles in the area, or compute more accurate guidance directions or utilize the object information. The results of the preceding steps can then be repeated as necessary (indicated by step 320) to improve the position estimate and continuously iterate on subsequent sensor detected objects, reducing the search region in proportion to the improved accuracy based on this process. [0089] In many instances two objects may be in the same image and their relative positions can be precisely determined. In other cases the next object may be only a few meters further down the road, and the INS system will accumulate only millimeters of errors across that distance.”; a system can iteratively update a vehicles position until a desired accuracy is achieved. Zavoli uses multiple radar position estimates from multiple objects to improve each subsequent position in relation to the last calculated position; here the claimed “first highly precise” position is simply the second or subsequent radar assisted position fix in an interated system until a desired accuracy is obtained; here the second object is a literal second object that falls within the sensor field of view (i.e. the second comparison criteria)).
In view of the teachings of Zavoli it would have been obvious for a person of ordinary skill in the art to apply the teachings of Zavoli to Miksa  at the time the application was filed in order to accurately position a vehicle in a system radar updates (paragraph 0008).  A very strong reason to combine Zavoli with Miksa is the multiple explicit references in Miksa to the Zavoli reference, and the improvements that Miksa provides in the art regarding precise vehicle location (see Miksa paragraph 0060).
Regarding claim 14, Miksa, as modified by Zavoli, teaches (New) The method as recited in claim 12.
Miksa further teaches wherein the first radar signature and/or the second radar signature are present in the form of a radar map, which is contained by the vehicle. (Miksa, paragraph 0018, “[0018] FIG. 3 shows a digital map 134, or a database of map information, including absolute and relative coordinates. The digital map 134 or database comprises a plurality of object information, corresponding to a plurality of objects in the real world that may be represented on a map. … Some ( or all) of the plurality of objects 200 include one of absolute 202 and/or relative 204 coordinates.”; that a vehicle system can comprise a digital map database with has absolute (GPS) and relative coordinates for multiple objects).
Regarding claim 17, Miksa, as modified by Zavoli, teaches (New) The method as recited in claim 11.
Miksa further teaches wherein the determining of the rough position of the vehicle and/or the determining of the first highly precise position of the vehicle are carried out in such a manner, that the rough position and/or the first highly precise position include a position in a predefined coordinate system, in particular, in a GPS coordinate system. (Miksa, paragraph 0010 and 0021, “ [0010] FIGS. 1-10 are taken directly from US 2008/0243378 and provide a context for the present invention. FIG. 1 shows an environment 102 that uses vehicle navigation combining both absolute and relative coordinates. … Each vehicle 104, 106 in this example includes a navigation device, which in turn includes an absolute location determination device such as a GPS receiver to determine (initial) absolute position…. [0021] In step 234, the system then uses its knowledge of the vehicle’s current absolute position to access objects in the digital map ( or map database) that are within an appropriate search area, based on the estimate of the absolute accuracy of the vehicle and the map. … The absolute position information and the relative position information can also be combined to calculate an accurate absolute position for the vehicle.”; that GPS, absolute or relative location information can be used for objects in the database and for the vehicle).
Regarding claim 18, Miksa, as modified by Zavoli, teaches (New) The method as recited in claim 11.
Zavoli further teaches wherein the first highly precise position of the vehicle is determined using the second highly precise position of the at least one surrounding-area feature as a starting point. (Zavoli, paragraph 0062, “[0084] The vehicle can, in step 322, use its relative coordinates to communicate with other vehicles in the area, or compute more accurate guidance directions or utilize the object information. The results of the preceding steps can then be repeated as necessary (indicated by step 320) to improve the position estimate and continuously iterate on subsequent sensor detected objects, reducing the search region in proportion to the improved accuracy based on this process. [0089] In many instances two objects may be in the same image and their relative positions can be precisely determined. In other cases the next object may be only a few meters further down the road, and the INS system will accumulate only millimeters of errors across that distance.”; a system can iteratively update a vehicles position until a desired accuracy is achieved. Zavoli uses multiple radar position estimates from multiple objects to improve each subsequent position in relation to the last calculated position; here the claimed “first highly precise” position is simply the second or subsequent radar assisted position fix in an interated system until a desired accuracy is obtained; here the second object is a literal second object that falls within the sensor field of view (i.e. the second comparison criteria)).
In view of the teachings of Zavoli it would have been obvious for a person of ordinary skill in the art to apply the teachings of Zavoli to Miksa  at the time the application was filed in order to accurately position a vehicle in a system radar updates (paragraph 0008).  A very strong reason to combine Zavoli with Miksa is the multiple explicit references in Miksa to the Zavoli reference, and the improvements that Miksa provides in the art regarding precise vehicle location (see Miksa paragraph 0060).
Regarding claim 19, Miksa teaches:
(New) A device for determining a first highly precise position of a vehicle, comprising: first devices configured to acquire surrounding-area data values using at least one radar sensor of the vehicle, the surrounding-area data values representing a surrounding area of the vehicle; (Miksa, figure 11, paragraph 0011 and 0068, “[0005] Higher performing systems use a combination of dead-reckoning (DR)/inertial navigation systems (INS) and GPS to reduce position determination errors, but even with this combination errors can still occur at levels of several meters or more. [0011] The vehicles 104, 106 contain one or more additional sensor(s), such as a camera, laser scanner, or radar, which assist in determining a more accurate position. [0062] Referring now to FIG. 11, a marker 400 is an object from reality that has been inserted into the database and can be recognized by sensors on a vehicle 402. (Sensor scanning range is indicated at 403.)”; that a vehicle can have an GPS system to make an initial determination with a large error; that a radar can recognize a marker 400; that the marker is in a map database).
… configured to determine surrounding-area feature data values as a function of the determined rough position of the vehicle, the surrounding-area feature data values representing at least one surrounding-area feature and a second highly precise position of the at least one surrounding-area feature; and (Miksa, paragraph 0059-0063, “[0059] Mobile mapping vehicles, known colloquially as MoMa vans, determine their position using high accuracy GPS systems, Inertial Navigation Systems (INS) and various other technologies, and create map data, i.e. a database, by means of a number of techniques. In normal use, the reality surrounding the MoMa van is digitized, geo-coded to as great an accuracy as possible, and then formatted, compressed and/or otherwise post-processed so as to be capable for inclusion/ insertion into a digital map database.[0062] Referring now to FIG. 11, a marker 400 is an object from reality that has been inserted into the database and can be recognized by sensors on a vehicle 402.”; a system with a very accurate mapping of multiple points, such as points 400 and 408 of figure 11 and movable objects 414 of figure 12, which coordinates and locations are included in a mapping database (i.e. second highly precise position of the surrounding area feature); that a radar can sense these objects in a database and refine the vehicle’s relative position to these markers 400).
… configured to determine the first highly precise position of the vehicle as a function of the at least one surrounding-area feature according to predefined localization criteria,  (Miksa, paragraph 0062, “[0062] Using existing technologies, objects of relevance can be collected from the roadway 406 and positioned relative to the axis 404 with high accuracy, thus positioning these objects 408 with high accuracy relative to a position marker 400.”; a system using two markers that can accurately and quickly locate a vehicle).
Miksa does not explicitly teach:
second devices … third devices … fourth devices
… configured to determine a rough position of the vehicle as a function of the acquired surrounding-area data values;
the first highly precise position of the vehicle being more precise than the rough position of the vehicle..
Zavoli teaches:
second devices … third devices … fourth devices (Zavoli, paragraph 0099, “[0099] The present invention may be conveniently implemented using a conventional general purpose or a specialized digital computer or microprocessor programmed according to the teachings of the present disclosure, as will be apparent to those skilled in the computer art. … The invention may also be implemented by the preparation of application specific integrated circuits, sensors, and electronics, or by interconnecting an appropriate network of conventional component circuits, as will be readily apparent to those skilled in the art.”; a primary device (such as Applicant’s 110) that has multiple component parts such as integrated circuits, sensors, and electronics which comprise the primary device (such component parts can comprise Applicant’s devices 111, 112, 113 and 114 which are described a component parts of the primary device 110)).
… configured to determine a rough position of the vehicle as a function of the acquired surrounding-area data values; (Zavoli, paragraph 0062, “[0062] The marker 400 can be any road sign stored and attributed in reality database relative to a curvilinear reference axis 404 with high accuracy. [0063] By identifying the marker 400, the vehicle 402 can correct its position in relation to the objects in a cross-section 410 map database. The vehicle 402 ‘knows’ its precise lateral position in relation to the roadway 406.  From such objects 408, imaginary cross-sections 410 are created perpendicular to the reference axis 404. Each cross-section 410 is relatively positioned with respect to the axis 404 with a high accuracy and to the roadway 406 with similar accuracy. Objects 408 contained in a cross-section 410 are used to represent all relevant information for lane guidance as well as positioning applications. This may include lane dividers, medians, obstacles and the like.”; a system can map its relative position based on a matching algorithm using the sensor information and a map database which includes first marker 400 to improve its location accuracy from the previously known position, herein, the “rough position” is the lateral position in relation to the roadway).
the first highly precise position of the vehicle being more precise than the rough position of the vehicle. (Zavoli, paragraph 0062, “[0084] The vehicle can, in step 322, use its relative coordinates to communicate with other vehicles in the area, or compute more accurate guidance directions or utilize the object information. The results of the preceding steps can then be repeated as necessary (indicated by step 320) to improve the position estimate and continuously iterate on subsequent sensor detected objects, reducing the search region in proportion to the improved accuracy based on this process. [0089] In many instances two objects may be in the same image and their relative positions can be precisely determined. In other cases the next object may be only a few meters further down the road, and the INS system will accumulate only millimeters of errors across that distance.”; a system can iteratively update a vehicles position until a desired accuracy is achieved. Zavoli uses multiple radar position estimates from multiple objects to improve each subsequent position in relation to the last calculated position; here the claimed “first highly precise” position is simply the second or subsequent radar assisted position fix in an interated system until a desired accuracy is obtained).
In view of the teachings of Zavoli it would have been obvious for a person of ordinary skill in the art to apply the teachings of Zavoli to Miksa  at the time the application was filed in order to accurately position a vehicle in a system radar updates (paragraph 0008).  A very strong reason to combine Zavoli with Miksa is the multiple explicit references in Miksa to the Zavoli reference, and the improvements that Miksa provides in the art regarding precise vehicle location (see Miksa paragraph 0060).
Regarding claim 20, Miksa, as modified by Zavoli, teaches (New) The device as recited in claim 19.
Miksa further teaches wherein the rough position of the vehicle is determined by comparing the surrounding-area data values at least partially to a first radar signature according to predefined, first comparison criteria. (Miksa, paragraph 0062, “[0062] The marker 400 can be any road sign stored and attributed in reality database relative to a curvilinear reference axis 404 with high accuracy. [0063] By identifying the marker 400, the vehicle 402 can correct its position in relation to the objects in a cross-section 410 map database. The vehicle 402 ‘knows’ its precise lateral position in relation to the roadway 406. From such objects 408, imaginary cross-sections 410 are created perpendicular to the reference axis 404. Each cross-section 410 is relatively positioned with respect to the axis 404 with a high accuracy and to the roadway 406 with similar accuracy. Objects 408 contained in a cross-section 410 are used to represent all relevant information for lane guidance as well as positioning applications. This may include lane dividers, medians, obstacles and the like. [0019] Some objects (for example a building, minor signs) may not have the same benefit with regard to relative positioning, and may include only absolute positioning coordinates, whereas more important objects (such as street corners, major signs), that are relative-position enabled, should include both absolute positioning and relative positioning coordinates.”; a system can map its relative position based on a matching algorithm using the sensor information and a map database which includes first marker 400 to improve its location accuracy from the previously known position, herein, the “rough position” is the lateral position in relation to the roadway and the vehicles lateral position is determined relative to the roadway 406; and here “predefined, first comparison criteria” is a marker 400 that falls into the sensors field of view 403 of figures 11 and 12 and is an “important object” described in paragraph 0019).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miksa, as modified by Zavoli, in view of Suzuki, K. U. S. Patent Application Publication 2013/0218448 (“Suzuki”).
Miksa, as modified by Zavoli, teaches (New) The method as recited in claim 11.
Miksa, as modified by Zavoli, does not explicitly teach wherein the surrounding-area feature data values are determined so that the surrounding-area feature data values represent exactly one surrounding-area feature in such a manner, that the distance between the surrounding-area feature and the vehicle is minimal in accordance with predefined evaluation criteria..
Suzuki teaches wherein the surrounding-area feature data values are determined so that the surrounding-area feature data values represent exactly one surrounding-area feature in such a manner, that the distance between the surrounding-area feature and the vehicle is minimal in accordance with predefined evaluation criteria. (Suzuki, paragraph 0021, “[0021] According to the second aspect, the starting point can be appropriately determined, and a shape of a road can be accurately estimated. In a case where a stationary object is detected by using, for example, a radar device as the object detection section, variation in position is smaller in the detected points which are relatively closer to a vehicle than in the detected points that are relatively farther from the vehicle, and the detected points which are relatively closer to the vehicle are likely to represent a position of an object with an enhanced accuracy. Therefore, by the detected point which is relatively closer to the vehicle in distance being set as the starting point,”; the well known proposition that detected points which are relatively closer are more useful and provide a more accurate estimate of the roadside object locations).
In view of the teachings of Suzuki it would have been obvious for a person of ordinary skill in the art to apply the teachings of Suzuki to Zavoli and Miksa  at the time the application was filed in order to a method of accurately estimates the shape of a road on which a vehicle is traveling (see paragraph 0002-0003).  Not only is it obvious to combine with Miksa’s measurements of objects, but it is well known in the art that the relative position of an object can be more accurately triangulated using shorter legs of a radar triangle than longer legs of a triangle, i.e. two objects on different sides of the road spaced 15 meters from a vehicle can be more accurately located than two objects on different sides of the road that are both 500 km away from a vehicle.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miksa, as modified by Zavoli, in view of Desens, et al U. S. Patent Application Publication 2017 /0305420 (“Desens”).
Miksa, as modified by Zavoli, teaches (New) The method as recited in claim 11.
Miksa, as modified by Zavoli, does not explicitly teach wherein the first highly precise position of the vehicle is determined in such a manner, that the first highly precise position permits operation of the vehicle, which is not possible by exclusive determination of the rough position..
Desens teaches wherein the first highly precise position of the vehicle is determined in such a manner, that the first highly precise position permits operation of the vehicle, which is not possible by exclusive determination of the rough position. (Desens, paragraph 0014, “[0014] A first preferred embodiment of the method according to the invention provides for the autonomous operation of the vehicle to be linked to further conditions. First, a condition that autonomous operation of the vehicle should only be possible when a current position of the vehicle is determined in the vehicle with position accuracy better than a predetermined limit value G2 can be employed. This ensures an accurate location possibility of the vehicle on a driving lane is provided that is essential for autonomous operation of the vehicle.”; that a threshold position accuracy may be required for operation of an autonomous vehicle).
In view of the teachings of Desens it would have been obvious for a person of ordinary skill in the art to apply the teachings of Suzuki to Zavoli and Miksa  at the time the application was filed in order to that assisted driving systems may require a current accuracy regarding vehicle parameters prior to operation, that multiple thresholds may be necessary (see paragraph 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648